Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Demange (US 20140233182).
With regard claim 1, Demange discloses A push-pull handle module, adapted to lock at least one electronic module in a rack, and the push-pull handle module (abstract; fig 1-8) comprises: a bracket (at least fig 4; the structure comprising slot 36 and/or also engage with the 21 on the bottom portion, Examiner consider as bracket), fixed to the at least one electronic module (fig 3) and comprising a slot (36); and a handle (at least fig 4, 17), pivotally connected to the bracket and comprising a protrusion and a locking portion (discussed later), wherein the protrusion (at least fig 7, the protrusion slidably disposed into the slot) is slidably disposed into the slot of the bracket, wherein when the handle is in a first position (compare fig 1-2), the locking portion locks the at least one electronic module in the rack, and when the handle rotates from the first position to a second position (compare fig 1-2) relative to the bracket and thereby the protrusion moves along the slot (at least fig 4), the locking portion does not lock (see fig 4-5; paragraph [53]-[56]) the at least one electronic module to pull the at least one electronic module out of the rack (see fig 4-5; paragraph [53]-[56]). 
With regard claim 2, Demange further disclosed a connecting assembly, pivotally connected to the bracket and the handle, wherein the handle rotates around the connecting assembly, relative to the bracket (at least fig 6-7; connecting assembly on the bottom of 17; paragraph [52]-[54] ).
With regard claim 7, Demange further disclosed handle further comprises a grip portion and the handle is capable of rotating relative to the bracket when the grip portion is lifted (at last the portion on top of the 17; Examiner consider as grip portion).
With regard claim 9, Demange further disclosed the handle further comprises a pressing portion, and when the handle is in the second position, the pressing portion abuts against the at least one electronic module (paragraph [55]-[58]; at least fig 4-5; Examiner consider, at least, the surface/structure opposite to the portion applied to the lock position is the pressing portion).
With regard claim 10, Demange further disclosed at least one fastener (paragraph [54]-[57]), wherein the bracket further comprises at least one fixing portion, and the fastener passes through the fixing portion to fix the bracket to the at least one electronic module (paragraph [54]-[57]).
With regard claim 11, Demange further disclosed the electronic module comprises at least one switch or at least one server (Title; abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 5-6, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demange (US 20140233182) in view of and further in view of Examiner’s Official Notice (EON). 
With regard claims 3-4, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the bracket is provided with a first limiting hole, the handle is provided with a second limiting hole, the connecting assembly is provided with a first limiting portion and a second limiting portion on opposite sides, the first limiting portion penetrates the first limiting hole, and the second limiting portion penetrates the second limiting hole; and/or the bracket is provided with a first limiting hole, the handle is provided with a second limiting hole, the connecting assembly comprises a screw and a nut, and the screw passes through the first limiting hole and the second limiting hole and is fastened by the nut .
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the bracket is provided with a first limiting hole, the handle is provided with a second limiting hole, the connecting assembly is provided with a first limiting portion and a second limiting portion on opposite sides, the first limiting portion penetrates the first limiting hole, and the second limiting portion penetrates the second limiting hole; and/or the bracket is provided with a first limiting hole, the handle is provided with a second limiting hole, the connecting assembly comprises a screw and a nut, and the screw passes through the first limiting hole and the second limiting hole and is fastened by the nut and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure. 
With regard claim 5, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the handle further comprises a first color block and a second color block at two sides of the protrusion, wherein when the handle is in the first position, the first color block is exposed from the slot, and when the handle is in the second position, the second color block is exposed from the slot.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the handle further comprises a first color block and a second color block at two sides of the protrusion, wherein when the handle is in the first position, the first color block is exposed from the slot, and when the handle is in the second position, the second color block is exposed from the slot and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide color indicator for the modified structure.  
With regard claim 6, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the handle further comprises a spring plate portion, and when the handle is in the first position, the spring plate portion interferes with the bracket to fix the handle to the bracket.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the handle further comprises a spring plate portion, and when the handle is in the first position, the spring plate portion interferes with the bracket to fix the handle to the bracket and modify to previous discussed structure.
The motivation to modify the previous discussed structure with EON feature is to further secure/lock the modified structure. 
With regard claim 8, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a protective shell, comprising a first covering portion and a second covering portion which are detachably assembled, wherein the first covering portion and the second covering portion enclose the grip portion.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a protective shell, comprising a first covering portion and a second covering portion which are detachably assembled, wherein the first covering portion and the second covering portion enclose the grip portion and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841